Citation Nr: 1033765	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a personality disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August to October 1998 and 
from January 2000 to March 2002.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision by which the RO denied, in pertinent 
part, service connection for a personality disorder.


FINDING OF FACT

The Veteran's personality disorder is not a disease or injury for 
VA compensation purposes, and it is not shown that such 
personality disorder was subject to a superimposed disease or 
injury in service.


CONCLUSION OF LAW

Service-connection for a personality disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(c), 3.306, 4.9, 4.127 (2009); VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letters sent to 
the Veteran in November 2005 and May 2006 that fully addressed 
all three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the Veteran of 
what evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in May 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, and 
the Veteran was provided a VA mental disorders examination in 
furtherance of his claim.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and Regulations 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty, but no compensation shall be paid if the 
disability is a result of a veteran's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects such as personality disorders 
are not "diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  However, where 
during service a congenital or developmental defect is subject to 
a superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed after October 31, 1990, [as 
in this case] payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).

Factual Background 

The Veteran's DD Form 214 shows that he had not completed his 
full term of service when discharged in March 2002.  The DD Form 
214 reflects that the reason for separation was a personality 
disorder.  No Axis I psychiatric disorder was diagnosed in 
service.`

On December 2002 VA mental disorders examination, the Veteran 
reported a childhood history of multiple behavioral problems to 
include vandalism, violence, and threats against others.  With 
respect to service, the Veteran spoke of disciplinary problems.  
The Veteran discussed his highly conflictual marriage.  At the 
time of the examination, he was in the midst of divorce 
proceedings, living alone, and permitted to see his two young 
children only occasionally.  The Veteran spoke of his excessive 
alcohol consumption.  He admitted anger and believed that he had 
been seriously wronged by his parents and the military.  He 
discussed intense and chronic anger and that he could not 
tolerate stupidity.  There was a history of cutting to relieve 
intense emotional pressure.  He asserted that his treatment in 
service intensified his problems with anger and depression.  
Objectively, the Veteran's mood was angry and his affect was 
indignant.  Although apologizing repeatedly, he used fowl 
language throughout the interview.  He endorsed significant 
depression and suicidal rumination but said that people who 
killed themselves were weak and should probably die anyway.  He 
discussed homicidal rumination but denied current intent.  
According to the examiner, who reviewed the claims file, the 
Veteran's thought processes were generally logical and goal 
directed but that insight was essentially absent and that 
judgment was compromised.  The examiner rendered Axis I 
psychiatric diagnoses of alcohol abuse and partner relational 
problems and an Axis II diagnosis of an antisocial personality 
disorder.

Discussion

The Board is aware of the Veteran's antisocial personality 
disorder and does not dispute its presence.  Congenital or 
developmental abnormalities such as personality disorders, 
however, are not considered "diseases or injuries" within the 
meaning of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  While service connection may be granted in 
limited circumstances for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no probative 
medical evidence even suggesting that the Veteran's personality 
disorder was aggravated during service.  As such, service 
connection for the Veteran's personality disorder is denied.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by a 
claimant's description of the claim, reported symptoms, and the 
other information of record.  The Veteran's Axis I psychiatric 
disorders include alcohol abuse and partner relational problems.  
Service connection for the former is precluded under the rubric 
of willful misconduct.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(m) and (n), 3.301(d) (2009).  As to partner 
relational problems, the Board finds no basis upon which to grant 
service connection because the Veteran does not claim, and the 
record does not otherwise indicate, that partner relational 
problems are etiologically linked to service.  38 C.F.R. § 3.303.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a personality disorder is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


